DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitation “the temperature” lacks a positive antecedent basis.  Since claims 2-9 and 13-20 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 5 is further construed to be indefinite because the recitation “the temperature” lacks a positive antecedent basis.  Claim 6 is further construed to be indefinite because the recitation “the same” lacks a positive antecedent basis.  Claim 7 is further construed to be indefinite because the recitations “the same color” and “the same temperature controller” lack a positive antecedent basis.  Claim 9 is further construed to be indefinite because the recitations “the electric heating structures” (plural recitation) and “the temperature fed back” lack a positive antecedent basis.  Claim 10 is further construed to be indefinite because the recitation “the device” 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because those claims are method claims depending upon an apparatus.  A patent may be obtained on a process (method) OR a machine (apparatus), but not both.  Independently claiming a method and independently claiming an apparatus would overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US 9,814,331).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Alexander, as teaching:
 a dry box 7300, comprising a cavity 7315 and a hot plate 100 provided in the cavity (expressly shown in figure 73 and expressly disclosed in column 128 lines 11-22 wherein a hot plate is provided in a cavity formed by a box as claimed), the hot plate comprises a plurality of heating spots 60, the plurality of heating spots being arranged towards the hot plate to support a surface of a device to be dried (expressly shown in figures 1, 2, 3 and expressly disclosed at column 11 lines 25-43), and some of the temperature of the plurality of heating spots being different and the heating spots being insulated from each other (expressly disclosed in column 11 lines 44-65, especially line 57).  Alexander also discloses the claim 2 feature wherein the hot plate comprises a substrate and a plurality of independent heating sources provided on the substrate, the substrate being made of a heat insulating material (expressly shown in figure 2), the claim 3 feature wherein the heating spots are respectively top portions of the heating sources on the hot plate, or points or regions respectively corresponding to orthographic projections of the heating sources on the hot plate (expressly shown in figures 2, 6, 8), 490 and control circuitry 494 controlling heating element 490), the claim 8 feature wherein grooves are provided on the substrate, the heating sources are provided in the grooves, respectively, and the dry box further comprises a control member configured to control the heating sources to move up and down in a thickness direction of the substrate and claim 9 feature wherein each temperature controller is an electric heating structure provided with a thermocouple, the electric heating structures adjust outputting currents in real time according to the temperature fed back by the thermocouples (expressly disclosed at column 109 lines 44-64 and expressly shown in figure 60 wherein the disclosed cross section with flow arrows meets the structure and function of the claimed grooves and output currents).
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwenkler (US 5,226,242).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Schwenkler, as teaching:
18, the dry box comprising a cavity and a hot plate provided in the cavity 22, the hot plate comprising a plurality of heating spots, the plurality of heating spots being arranged towards the hot plate to support a surface of the device to be dried, and the plurality of heating spots having different temperatures and are insulated from each other (expressly disclosed in figures 1, 2 and expressly disclosed at column 4 line 65 through column 5 line 18, especially column 5 line 7), the control method comprising: 
controlling a heating temperature of each of the plurality of heating spots, such that each pattern to be dried in the device to be dried has a same evaporation rate in the dry box (inherently disclosed at column 6 lines 20-36 wherein the disclosed vapor injection and heated lid meet the claimed heating temperature control because it necessarily follows that both will perform drying at the same evaporation rate due dense uniform vapor distribution).  Schwenkler also discloses the claim 11 feature wherein the hot plate comprises a substrate and a plurality of independent heating sources provided on the substrate, the substrate being made of a heat insulating material, the control method further comprising: controlling the movement of the heating sources, such that the heating sources moves in a direction away from the substrate (expressly shown in figures 2, 3) and the claim 12 feature wherein the heating spots are respectively top portions of the heating sources on the hot plate, or points or regions respectively corresponding to the orthographic projections of the heating sources on the hot plate (expressly disclosed in figures 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Bowers (US 9,698,308).  Alexander discloses the claimed invention, as rejected above, except for the recited subpixel separate treatment, pattern substrate, and hole transport layer.  Bowers, another dry box method like device, discloses those features at column 51 lines 4-20.  It would have been obvious to one skilled in the art to combine the teachings of Alexander with the teachings of Bowers, for the purpose of distinguishing peak output intensity to compensate for pixel nonuniformity and pattern layer treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection of the claimed invention would be proper or reasonable under current Office practice and procedure.  References A, B, C, N, cited with this action are patent publications from the same inventive entity.  References D, E, F, cited with this action, teach dry boxes and methods thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




Thursday, March 3, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753